Citation Nr: 0201654	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  94-42 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

The propriety of the initial 10% rating assigned for 
gastritis with duodenitis and a hiatal hernia with 
esophagitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1984 to October 
1988.  This appeal arises from a September 1992 rating action 
that granted service connection for gastritis with duodenitis 
and a hiatal hernia with esophagitis, and assigned an initial 
10% rating from 28 May 1991, the date of receipt of the claim 
for service connection; the veteran appeals the 10% rating as 
inadequate.  The Board of Veterans Appeals (Board) has 
recharacterized the issue on the title page of this decision 
to comply with the precedent decision of the U.S. Court of 
Appeals for Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119 (1999).

In February 1994, the veteran gave testimony before a hearing 
officer at the RO.

By decision of October 1996, the Board remanded the issue of 
a rating in excess of 10% for gastritis with duodenitis and a 
hiatal hernia with esophagitis to the RO for adjudication of 
the inextricably-intertwined issue of service connection for 
irritable bowel syndrome (IBS) as secondary to the service-
connected gastritis with duodenitis and a hiatal hernia with 
esophagitis.  By rating action of November 1997, the RO 
denied the claim for secondary service connection for IBS as 
not well-grounded; the veteran was notified of the denial and 
of his appellate rights by letter the same month, but he did 
not timely appeal that decision by filing a Notice of 
Disagreement (NOD) therewith within 1 year of the notice.   

By decision of October 1996, the Board denied as not well-
grounded the claims for direct service connection for IBS, an 
acquired psychiatric disorder, residuals of a left knee 
injury, and residuals of low back strain.  In written 
argument dated in January 2002, the veteran's representative 
requested that those 1996 denials by the Board, as well as 
the RO's 1997 denial of secondary service connection for IBS, 
be revisited and readjudicated by the RO on the merits 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), enacted on 9 November 2000 and codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The VCAA amended 38 U.S.C.A. § 5107(a) to eliminate the legal 
requirement that a claim be well-grounded before it could be 
adjudicated on the merits.  However, § 7(b)(2) of the VCAA 
only provides for the readjudication of claims that were 
denied as not well-grounded and became final during the 
period beginning on 14 July 1999 and ending on 9 November 
2000 (the date of enactment of the VCAA).  Inasmuch as both 
the Board's October 1996 decision and the November 1997 
rating action denying the abovementioned service connection 
issues involved claims that became final prior to July 1999, 
the Board finds that the VA has no duty under the VCAA to 
revisit and readjudicate those claims.  However, the Board 
advises the veteran and his representative that he may seek 
to reopen those finally-denied claims by the submission of 
new and material evidence to the RO.   

The RO's attention is directed to the April 2001 letter from 
the veteran whereby he noted that he does not work due to 
having to constantly use the bathroom.  The RO should 
determine whether the veteran is requesting a total 
disability rating based on individual unemployability due to 
service-connected disability; and, if so, appropriate action 
should be undertaken.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's gastritis with duodenitis and a hiatal 
hernia with esophagitis are manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of no more than 
considerable impairment of health.



CONCLUSION OF LAW

The veteran's gastritis with duodenitis and a hiatal hernia 
with esophagitis are    30% disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.25, 4.114, Diagnostic Code 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Early February 1990 outpatient records from the Tug River 
Health Association, Inc. (Tug River) show the veteran's 4- to 
5-month history of stomach upset, "knotting up," 
constipation, abdominal puffiness, pain going up into the 
left side of the chest, and shortness of breath.  The pain 
reportedly caused him to double over at times, and prescribed 
medication provided no relief.  He currently weighed 214.5 
pounds.  On subsequent evaluation the same day, the veteran 
complained of a bloated knot arising from the left side of 
the abdomen into the left back that occurred after eating, 
associated with heartburn.  He stated that he had been under 
much stress.  Bowel movements were reported to be soft, with 
no blood; amount and size were normal.  On examination, the 
abdomen was soft, with positive bowel sounds.  There was mild 
soreness of the epigastric area and left upper quadrant, with 
no tenderness to percussion.  The assessment was gastritis, 
rule-out peptic ulcer.  

An upper gastrointestinal (GI) series at the Welch Emergency 
Hospital (Welch) subsequently in February 1990 was normal.  
The esophagus was normal.  No hiatal hernia was demonstrated.  
The stomach showed a regular mucosal pattern.  The duodenal 
cap was well-formed, and no ulcer crater was demonstrated.  
The duodenal loop was within normal limits.

When seen for follow-up at Tug River in mid-February 1990, he 
reported the same abdominal complaints, and that prescribed 
medication provided no relief.  He weighed 215.5 pounds.  He 
complained of continued bloating, constipation and much 
stress.  On examination, the abdomen was soft and non-tender.  
The assessment was IBS.  When seen for follow-up in early 
March, prescribed medications were noted to be providing much 
relief.  The veteran still reported a nervous stomach and 
vague complaints of various sore muscles.  He weighed      
215 pounds.  He was noted to be working as a file clerk at an 
automobile dealership.  The assessments were borderline 
hypertension and anxiety.  

In mid-March 1990, the veteran was seen in the Welch 
emergency room with a      1-day history of stomach pain in 
the left lower quadrant and chest.  He weighed  213 pounds, 
and was noted to be overweight.  On examination, the abdomen 
was soft.  The assessment was abdominal pain of unknown 
etiology, rule-out gastritis.  When seen again for follow-up 
a few days later, the veteran reported some improvement with 
prescribed medication.  He weighed 214 pounds.

In early June 1990, the veteran was seen by L. R. Glasgow, 
M.D., for evaluation of multiple problems.  The doctor 
reviewed records from Welch that indicated an unremarkable 
upper GI series and gallbladder X-rays.  The veteran gave a 
several-month history of stomach troubles, gas, bloated 
feeling and non-specific pain that traveled into the left 
hip, left upper quadrant, left shoulder area, and lower 
chest.  Food reportedly sometimes seemed to make the bloating 
worse.  The veteran reported no nausea, vomiting, diarrhea or 
constipation.  He reported feeling stress, and a small amount 
of heartburn.  A review of systems indicated some 
indigestion.  On examination, the veteran weighed 221 pounds.  
The abdomen was firm, with minimal tenderness to deep 
palpation in the left lower quadrant.  Rectal examination 
showed hemotest negative stool.  Laboratory tests showed 
hemoglobin at 15.1 g/dl, with the normal range being from 
13.9 to 18.0 g/dl.  The impressions were vague abdominal 
discomfort, and history of "G6 BV" [glucose-6-phosphate 
dehydrogenase (G6PD)] deficiency.  The examiner commented 
that the veteran's symptomatology was vague, and speculated 
that it could be a functional problem.

Abdominal sonography at the Bluefield Regional Medical Center 
in mid-June 1990 was normal, with a normal liver, spleen and 
gallbladder.  

When the veteran was seen again for follow-up in mid-June 
1990, Dr. Glasgow noted that laboratory tests showed elevated 
liver test results.  The veteran felt bloated, with many non-
specific complaints, and he was noted to have had a 30-pound 
weight gain over the past 6 to 7 months.

In mid-September 1990, the veteran was seen in the Welch 
emergency room with complaints referable to a possible kidney 
infection.  He weighed 221 pounds.  In late September, he was 
seen again with complaints of abdominal pain with eating.  He 
weighed 223 pounds.  The assessment was possible IBS.

In March 1991, the veteran was seen at Tug River with 
multiple complaints including a nervous stomach, persistent 
indigestion, partial bowel movements, episodic abdominal pain 
radiating to the back, bloating at times, and diarrhea on and 
off, which complaints were unrelieved by medication.  On 
examination, he weighed 231.5 pounds.  The assessment was 
IBS.  When seen again for follow-up in May, prescribed 
medication was noted to have provided no relief.  On 
examination, he weighed 224.5 pounds.  There was slight 
epigastric tenderness.  The assessment was IBS.

On 28 May 1991, the RO received the veteran's original claim 
for service connection for stomach disorders. 

On 15 May 1992, the veteran was hospitalized at Welch for 
evaluation of complaints of upper abdominal pain with 
dysphagia and nausea.  He gave a nearly 1-year history of 
vague pain-like symptoms in the epigastrium, some heartburn, 
some vague dysphagia with solids, abdominal bloating, and 
some lower abdominal discomfort with a feeling of tightness, 
which symptoms felt worse after eating.  He also complained 
of a knot-like feeling in the epigastrium, and a feeling of 
retention of food in the epigastrium and lower retrosternal 
area after swallowing.  Nausea was present most of the time, 
but there was no vomiting.  He occasionally noticed black 
stool.  The examiner commented that, because of the 
persistent symptoms, the possibility of peptic ulcer disease 
now had to be considered.  The veteran's weight was noted to 
be stable.  On current examination, the abdomen was soft, 
with no mass.  There was vague discomfort and tenderness in 
the epigastrium and some slight tenderness in the lower 
abdomen.  Rectal examination was essentially normal, with 
heme negative stools.  Laboratory tests included hemoglobin 
at 15.1 g/dl; the examiner opined that that and other tests 
were essentially normal except for slight elevation of liver 
enzymes.  During his hospital course, the veteran underwent 
esophagogastroduodenoscopy with a biopsy at the pylorus.  
This showed an essentially-normal esophagus except for a 
small, sliding esophageal hiatal hernia without any 
ulceration or esophagitis.  Some laxity was noted, as there 
were prominent mucosal folds prolapsing through.  The pylorus 
was moderately spastic, and the duodenum was essentially 
normal.  The diagnoses were hiatal hernia, uneven mucosa of 
the lesser curvature side of the stomach, and slight 
irritation of the pyloric mucosa, possibly slight gastritis.  
The pathological findings and diagnoses from the biopsy of 
the pyloric mucosa were non-specific mild chronic 
inflammation, with no ulceration; the lesser curvature 
gastric mucosa showed acute gastritis.

On VA examination of late May 1992, the veteran was noted to 
have been employed as a clerk at an automobile dealership 
from January 1990 to June 1991, as an injection molder from 
June 1991 to January 1992, and as an insurance agent from 
February 1992 to the present time.  He currently had no 
complaints.  On examination, he weighed 210 pounds.  The 
digestive and genito-urinary systems were normal, and there 
was no hernia.  An upper GI series showed a patulous distal 
esophagus with a very small, sliding-type, reducible hiatal 
hernia, free reflux and minimal esophagitis.  There was no 
ulceration.  There was gastritis and duodenitis.  No ulcer 
crater was detected in the stomach or duodenum.  Laboratory 
tests showed an abnormal low red blood count of 4.49 M/cmm, 
with the normal range being from 4.7 to 6.1 M/cmm.  
Hemoglobin was 14.4 g/dl, with the normal range being from 
13.5 to 16.5 g/dl.

Subsequently in late May 1992, the veteran was hospitalized 
at Welch for colonoscopic evaluation of complaints of lower 
abdominal pain and gaseous distention with bowel problems.  
He gave a history of lower abdominal discomfort with swelling 
with gaseous distention.  The discomfort was felt on the left 
side of the abdomen and in the shoulder and arm.  His bowel 
problems were constipation, with sometimes a small amount of 
constipated stool with some difficulty in emptying.  The 
examiner commented that all this pointed to the possibility 
of IBS.  A previous barium enema was noted to have been 
negative.  The veteran also noticed some black stool 
occasionally, as a result of which the examiner felt that the 
possibility of some rectal bleeding was for consideration.  
With the persistent symptoms, the veteran also had upper 
abdominal pain suggesting peptic ulcer disease, but an upper 
endoscopy showed hiatal hernia and minimal gastritis.  The 
examiner opined that the recent symptoms suggested possible 
IBS, and that further evaluation was needed to rule out any 
colon lesion.  A family history of colon polyps was noted.  
On current examination, the veteran weighed 206 pounds.  The 
abdomen was soft, with no mass or organomegaly.  There was 
slight epigastric tenderness and vague tenderness in the 
lower abdomen.  No bowel sounds were present.  Rectal 
examination was normal.  During his hospital course, the 
veteran underwent a colonoscopy to the cecum, with a biopsy 
of the transverse colon mucosa.  There was quite a bit of 
spasm of the colon, and slightly irritated, elevated mucosa 
noted at the left transverse colon near the splenic flexure.  
A small, elevated, slightly erythematous mucosa - possibly a 
polyp - was removed at the mid-rectum.  It was felt that the 
veteran possibly had IBS with quite a bit of spasm.  The 
pathological findings and diagnoses from the biopsy of the 
transverse colon mucosa and rectal mucosa were non-specific 
chronic inflammation.  

October 1992 VA outpatient records noted that the veteran had 
a history of a G6PD deficiency and chronic gastritis.  On 
current examination, the abdomen was soft and non-tender.  
Bowel sounds were active.  Laboratory tests showed a red 
blood count of 4.8 M/cmm, with the normal range being from 
4.7 to 6.1 M/cmm.  Hemoglobin was 14.4 g/dl, with the normal 
range being from 13.5 to 16.5 g/dl.

In his October 1992 NOD with the initial 10% rating assigned 
his newly service-connected gastritis with duodenitis and 
hiatal hernia with esophagitis, the veteran stated that it 
was difficult for him to try to do any kind of work.

April 1993 VA outpatient records noted the veteran's 
complaints including pain under the left shoulder blade when 
raising the arm, numbness in the arm, chest pain, lack of 
appetite, fatigue, a bloated feeling, and pain in the rear 
kidney area.  On examination, the veteran weighed 219 pounds.  
He was currently taking medication prescribed for a kidney 
infection.  On subsequent examination the same day, the 
veteran was noted to be having problems with hiatal hernia 
and musculoskeletal pain.  The assessments were gastritis, 
hiatal hernia and history of G6PD deficiency.  When seen 
again in October, the veteran complained of continuing 
stomach problems.  He weighed 222.7 pounds.  Prescribed 
medication reportedly did not provide as much relief as he 
wanted, and provided no relief of gas.  The assessment was 
G6PD deficiency.  In November, he complained of low back 
pain.  His appetite was good.  On examination, the abdomen 
was soft, with mid-epigastric tenderness and positive bowel 
sounds.  The assessments were G6PD deficiency, and chronic 
bowel syndrome.  Laboratory tests showed a red blood count of 
4.9 M/cmm, with the normal range being from 4.7 to 6.1 M/cmm.  
Hemoglobin was 15.1 g/dl, with the normal range being from 
13.5 to 16.5 g/dl.  In December, the veteran's complaints 
included frequent GI upset with abdominal bloating, 
discomfort and gas.  There was no rectal bleeding or 
diarrhea.  On examination, he weighed 239 pounds.  Bowel 
sounds were positive.  On rectal examination, stools were 
heme negative.  

In early February 1994, the veteran testified before a 
hearing officer at the RO.  His representative argued that 
the symptoms of the veteran's service-connected GI disorder 
warranted a 30% rating, in view of the recurrent esophageal 
reflux, frequent regurgitation, and shoulder pain.  The 
veteran stated that he was restricted to eating small 
portions of tender, soft food, and he had to avoid foods that 
were difficult for him to digest, such as steak and dairy 
products.  He described pain that moved from his rib cage to 
the left torso and extended up into the upper left shoulder 
blade and down into the arm, with numbness of the arm.  He 
stated that he left a previous job as an insurance salesman 
because the commission-earnings nature of his compensation 
did not allow him to earn an adequate salary, given the 
economically-depressed geographical area in which he was 
attempting to sell policies.        

On VA outpatient GI evaluation in February 1994, the veteran 
weighed            229.5 pounds.  He complained of chronic 
abdominal pain, excessive gas and bloating, occasional nausea 
and vomiting, and heartburn.  There was no bleeding or weight 
loss, and bowel movements were regular.  There was occasional 
constipation.  On current examination, the abdomen was soft.  
Bowel sounds were positive.  Rectal examination was negative 
for occult blood.  The assessments were lower abdominal pain, 
IBS, rule out peptic ulcer disease, hiatal hernia, and G6PD.  
When seen again in May, the veteran complained of constant 
bloating, decreased energy, and a nervous stomach with too 
much acid, resulting in spasm, cramping, and loose bowel 
movements.  There was no melena.  On examination, he weighed 
224.9 pounds.  The abdomen was soft, with positive bowel 
sounds.  The assessments included stable G6PD.  In July, he 
complained of bloating and cramping.  He weighed 227 pounds.  
On outpatient psychiatric examination of   mid-August, the 
veteran's complaints included stomach upset and a history of 
a diagnosis of IBS.  He gave a history of multiple drug and 
alcohol abuse until he quit in March 1994.  He stated that he 
was currently unemployed.  The diagnostic impressions 
included substance abuse and dependence by history, and IBS.  
When seen again in late August, the veteran's complaints 
included reflux, burning in the throat and stomach, 
heartburn, constipation, headaches, indigestion, dysphagia, 
and a sour taste in his mouth, especially at night.  He 
stated that he had 2 to 3 bowel movements per day.  On 
examination, the abdomen was soft, with mild epigastric 
tenderness.  

In a statement of late August 1994 in support of his claim 
for a rating in excess of 10%, the veteran stated that he 
suffered from regurgitation, belching of a sour-tasting 
liquid, difficulty or pain in swallowing, abdominal pain 
after eating, and an irritable bowel.

On VA outpatient orthopedic evaluation of early September 
1994, the veteran was noted to be currently employed 
delivering supplies for a pharmacy, which work involved 
carrying the supplies up and down stairs and unloading them 
from a vehicle onto a hand truck, and which work activity he 
claimed irritated his back and knee.  On another evaluation 
in mid-September, the veteran weighed 226.1 pounds.  He 
complained of chest pain, heartburn, burning in the stomach, 
painful swallowing, 5 to 6 bowel movements per day and a 
bloating sensation.  There was no bleeding.  On examination, 
the abdomen was soft, with positive bowel sounds.  The 
assessments included rule-out peptic ulcer disease, hiatal 
hernia, and IBS.  

On VA GI examination of mid-October 1994, the veteran 
complained of acid reflux to the throat, a choking sensation, 
a constant burning sensation of the stomach similar to 
heartburn that was strongest while he slept, difficulty 
swallowing, and fluctuating weight.  On examination, the 
abdomen was soft, and bowel sounds were audible.  There was 
general tenderness on deep pressure, especially at the 
epigastric and lower abdominal region.  There were no rebound 
tenderness, masses, or organomegaly.  Rectal examination 
showed no active bleeding.  The veteran currently weighed 232 
pounds; his maximum weight in the past year was noted to be 
220 pounds.  There was no anemia.  There was disturbance of 
motility.  There was no actual partial obstruction.  Reflux 
disturbances were present.  There was pain in the epigastric 
and lower abdomen.  Laboratory tests showed a red blood count 
of 4.78 M/cmm, with the normal range being from 4.7 to 6.1 
M/cmm.  Hemoglobin was 14.9 g/dl, with the normal range being 
from 13.5 to 16.5 g/dl.  The diagnosis was hiatal hernia.

On VA GI examination of late October 1994, the veteran 
complained of frequent gas pains, bloating, and belching, and 
intermittent diarrhea and constipation, with the diarrhea 
occurring 6 to 7 times per day.  The area of pain was in the 
epigastric and lower abdomen.  He denied blood or mucous.  On 
examination, the abdomen was soft.  There was generalized 
tenderness on deep pressure, especially at the epigastric and 
lower abdomen.  There were no rebound tenderness, masses, or 
organomegaly.  Bowel sounds were audible.  Rectal examination 
showed no active bleeding.  The veteran weighed 232 pounds.  
He was not anemic.  He had occasional periodic vomiting, but 
no recurrent hematemesis or melena.  The diagnoses were IBS, 
hiatal hernia and G6PD blood deficiency.

On VA outpatient examination of August 1996, the veteran 
complained of difficulty digesting food, frequent stomach 
upset, and possible IBS with alternating diarrhea and 
constipation, with an average of 6 to 7 bowel movements per 
day over nearly the past year.  The color of the stool was 
not bloody.  The loose bowel movements were accompanied by 
lower abdominal cramps.  He denied peptic ulcer or kidney 
disease.  He was noted to be currently employed at a state 
correctional center.  On examination, the veteran weighed 
236.5 pounds.  The abdomen was soft but tender in the lower 
part diffusely, especially in the left lower quadrant and 
lower mid-abdomen.  There were hyperactive bowel sounds.  The 
assessments included most likely either IBS versus 
nonspecific gastroenteritis; alcohol abuse; mild exogenous 
obesity; G6PD deficiency, documented by a hematologist in the 
past; and no anemia observed.  

On VA outpatient examination of January 1997, the veteran 
complained of a bloated stomach and a little indigestion.  On 
examination, he weighed 242 pounds.  The abdomen was 
unremarkable.  A complete blood count revealed no single 
abnormalities.  Laboratory tests showed a red blood count of 
5.07 M/cmm, with the normal range being from 4.7 to 6.1 
M/cmm.  Hemoglobin was 16 g/dl, with the normal range being 
from 13.5 to 16.5 g/dl.  The assessments included IBS versus 
nonspecific gastroenteritis; alcohol abuse; mild exogenous 
obesity; and G6PD deficiency in the past.

Of record is a February 1997 decision of the Social Security 
Administration (SSA) wherein the veteran was found entitled 
to a period of disability commencing in early July 1993 and 
to disability insurance benefits, with the disability 
continuing through early March 1995, but not thereafter.  The 
veteran was noted to have worked on a part-time basis in 1993 
and 1994, and his disability was noted to have ceased in 
early March 1995, when he began to successfully perform 
substantial gainful activity in a new job as a corrections 
officer.  During the period of disability, the veteran was 
noted to have had the following impairments classified as 
"severe" under SSA criteria: chronic gastritis, IBS, and a 
post-traumatic stress disorder.  The claims folder contains 
copies of the medical records pertaining to the veteran's GI 
disorders that underpin the SSA decision.  

In an April 1997 application for VA benefits based on 
unemployability, the veteran gave the following work history: 
sales representative for an insurance company from February 
to September 1992, working 40 hours/week; child care worker 
at a shelter from February to July 1993, working 24 
hours/week; correctional officer and custodian at a county 
facility, variously working from 40 up to a combined         
57.5 hours/week between March 1995 and April 1996; and a 
correctional officer at a federal facility from May 1996 to 
the present time, working 40 hours/week.

On VA GI examinations of April 1997, the veteran complained 
of a burning sensation in the chest; difficulty swallowing; 
sternal chest pains radiating to the left arm; vomiting 
sometimes before and after meals, occasionally with bright 
red-streaked vomitus; chest tightness; shortness of breath; 
difficulty sleeping; obstipation; alternating diarrhea and 
constipation; hypogastric pains; and abdominal cramping, 
bloating, gas, and belching.  On examination, the abdomen was 
soft, non-tender, and moderately obese.  Bowel sounds were 
audible.  There were no masses, organomegaly, or rebound 
tenderness.  There was no epigastric tenderness on deep 
pressure.  Rectal examination showed no active bleeding.  
Laboratory tests showed a red blood count of 4.94 M/cmm, with 
the normal range being from 4.7 to           6.1 M/cmm.  
Hemoglobin was 15.4 g/dl, with the normal range being from 
13.5 to 16.5 g/dl.  The veteran currently weighed 246 pounds; 
his maximum weight in the past year was 234 pounds.  There 
was no anemia, malnutrition or actual partial obstruction.  
Disturbance of motility, reflux disturbance, nausea, 
diarrhea, and constipation were present.  Pain was present in 
the mid-sternal and epigastric region.  The diagnoses 
included hiatal hernia with gastroesophageal reflux; 
gastritis; duodenitis; IBS; G6PD deficiency; cigarette and 
alcohol abuse; and mild exogenous obesity. 

A May 1997 VA upper GI series was negative, with no evidence 
of hiatus hernia, reflux, peptic ulcer disease, filling 
defects, or any abnormality.

In a July 1997 statement in support of his claim for a rating 
in excess of 10% for his service-connected GI disorder, the 
veteran stated that he had to bring an extra set of clothing 
to work because of uncontrollable bowel movements, and that 
he lost much time from work due to this illness.  He 
contended that he had to make numerous stops while enroute to 
work, which caused embarrassment.  He stated that he suffered 
from stress and worry about uncontrollable bowel movements, 
and he worried about this illness jeopardizing his job due to 
his inability to do the work at a 100% level.

On July 1997 psychological evaluation by W. Brezinski, M.A., 
the veteran was currently noted to have been employed as a 
correctional officer since May 1996.  His weight was noted to 
have gone up and down between 234 and 250 pounds, but 
generally was stable within these levels.

In a statement of August 1997, the same VA GI examiner who 
evaluated the veteran in April 1997 reviewed his medical 
records and opined that his IBS was a separate entity, and 
not secondary to his service-connected gastritis with 
duodenitis and hiatal hernia with esophagitis.

On 21 May 1998, the veteran was seen at Tug River with a 1- 
to 2-week history of pressure in the lower abdominal region, 
and urinary frequency and urgency.  He weighed 231 pounds.  
Examination of the abdomen showed positive bowel sounds and 
suprapelvic tenderness.  Rectal examination showed good tone, 
with no stool in the vault.  Abdominal X-rays revealed a non-
specific gas pattern and no organomegaly.  The assessments 
were prostatitis and constipation.  When seen again in July, 
he weighed 244.5 pounds.  In September, abdominal X-rays 
revealed a non-specific gas pattern.  Laboratory tests showed 
a red blood count of            4.55 M/cmm, with the normal 
range being from 4.1 to 5.6 M/cmm.  Hemoglobin was 14.2 g/dl, 
with the normal range being from 12.5 to 17 g/dl.  In 
November, the veteran's complaints included headache, nausea, 
dizziness and stomach pain.  There was no vomiting.  He 
weighed 251 pounds.  In March 1999, the veteran weighed 256.5 
pounds.

On February 2000 VA outpatient examination, the veteran 
weighed 233 pounds.  He stated that prescribed medication 
ameliorated his hiatal hernia symptoms.  The abdomen was 
soft, with good bowel sounds.  The assessments included 
gastroesophageal reflux disease and obesity.  The veteran was 
advised to reduce his diet and exercise.

When seen at Tug River in early April 2000, the veteran 
weighed 230 pounds.  He denied nausea or vomiting.  When seen 
again in mid-April, he weighed 234 pounds.  In May, he 
weighed 238 pounds.  In June, he weighed 247 pounds.  He 
denied nausea or vomiting.

On VA outpatient examination in February 2001, the veteran 
weighed 260 pounds.  The abdomen was soft, and bowel sounds 
were normal.  The assessments included gastroesophageal 
reflux disease and obesity.  When seen again in March, the 
veteran stated that he had been exercising and had lost from 
19 to 23 pounds since his last evaluation.  The examiner 
encouraged the veteran regarding lifestyle modifications, 
including diet, exercise and weight loss.

In an April 2001 statement in support of his claim for a 
rating in excess of 10% for his service-connected GI 
disorder, the veteran stated that he had several partial 
bowel movements per day, and sometimes suffered from 
constipation.  He complained of severe stomach pains, 
bloating, feelings of regurgitation, and stomach and 
intestinal spasms, all of which manifestations of his illness 
continued and prevented him from enjoying eating his food, 
despite his dietary modifications, prescribed medication, and 
medical treatment.  He stated that his GI illness had 
affected his work performance, as it was difficult to focus 
and perform to the best of his abilities when he had constant 
stomach and intestinal pain and frequently had to use the 
restroom.  He also stated that pressure in the intestinal 
area had affected his sexual performance, preventing him from 
performing up to his natural ability.  Finally, he noted that 
he did not work due to his constant need to use the bathroom.

In a statement of April 2001, the veteran's wife described 
the veteran's GI symptoms, stating that he used the restroom 
several times per day and never had a full bowel movement, 
and that he required massaging at the bottom of the stomach 
every night for 2 to 3 hours, hoping to obtain relief from 
gas.  She further stated that his GI problems had affected 
his sexual performance, and that prescribed medication and 
medical treatment had not helped.

In written argument dated in January 2002, the veteran's 
representative requested that the veteran be assigned 
separate disability ratings for gastritis under 38 C.F.R. 
Part 4, Diagnostic Code 7307, and for a hiatal hernia under 
Diagnostic Code 7346.  He also requested evaluation of the 
service-connected GI disability under Diagnostic Code 7319 
for irritable colon syndrome.  He further requested that the 
veteran be newly examined by a board-certified 
gastroenterologist to determine the etiology of his IBS and 
its relationship to his service-connected GI disorder, 
alleging deficiencies in the April and August 1997 VA 
examiner's review of the medical evidence of record in 
arriving at the August 1997 medical opinion.
 
II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

A 10% rating is warranted for chronic hypertrophic gastritis, 
identified by gastroscope, with small nodular lesions and 
symptoms.  A 30% rating requires multiple small eroded or 
ulcerated areas and symptoms.  A 60% rating requires severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
Part 4, Diagnostic Code 7307.

A 10% rating is warranted for a hiatal hernia with 2 or more 
of the symptoms required for a 30% rating, but of lesser 
severity than is required for that rating.       A 30% rating 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60% 
rating requires symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena, with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. Part 4, Diagnostic Code 7346.

Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity are to be 
rated separately as are all other disabling conditions, if 
any.  38 C.F.R. § 4.25.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability may overlap to a great extent, 
so that special rules are included in the appropriate bodily 
system for their evaluation.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Ratings under Diagnostic Codes 7310 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

With respect to the veteran's representative's request that 
his service-connected    GI disability be evaluated under 
Diagnostic Code 7319 (irritable colon syndrome), the Board 
finds application of that Code inappropriate in this case: 
not only is the veteran not service connected for irritable 
colon syndrome or IBS, but evaluation of his GI disability 
under either Diagnostic Code 7307 or 7346 is proper, as they 
correctly reflect his predominant disability picture in 
accordance with 38 C.F.R. § 4.114.  The representative is 
also advised that the latter regulatory provision also 
specifically prohibits the assignment of separate disability 
ratings for gastritis and a hiatal hernia.

After reviewing the evidence of record, the Board finds that 
the clinical findings do not support a rating in excess of 
10% for the veteran's gastritis with duodenitis and hiatal 
hernia with esophagitis under Diagnostic Code 7307, with 
consideration of the normal clinical findings on an upper GI 
series in February 1990; the mid-May 1992 
esophagogastroduodenoscopic and pathological findings of 
acute gastritis of the lesser curvature gastric mucosa, and 
non-specific mild chronic inflammation of the pyloric mucosa, 
without ulceration; a late May 1992 upper GI series showing a 
patulous esophagus with minimal esophagitis and no 
ulceration, and gastritis and duodenitis, with no ulcer 
crater; and the completely negative findings on an upper GI 
series in May 1997.  None of these findings show the multiple 
small eroded or ulcerated areas and symptoms required for a 
30% rating, or the severe hemorrhages or large ulcerated or 
eroded areas required for a 60% rating.

The Board does find that the evidence generally tends to 
support a 30% rating for the veteran's service-connected GI 
disorder under Diagnostic Code 7346.  The evidence generally 
tends to reflect persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which considerably 
impairs the veteran's health, and much of which competent 
medical opinion in the record reasonably attributes to the 
veteran's service-connected GI disorders.  The veteran's 
descriptions of his symptomatology contained in his October 
1992 NOD, February 1994 hearing testimony, and August 1994, 
July 1997, and April 2001 written statements, as well as his 
GI symptoms described by his wife in April 2001, viewed in 
connection with the symptomatology and medical history 
recorded in medical records of May 1992, 1993, 1994, August 
1996, and April 1997, reflect his persistently-worsened GI 
disability picture and interference with his industrial 
capacity warranting a 30% rating.  As the evidence supports a 
30% rating for the veteran's gastritis with duodenitis and a 
hiatal hernia with esophagitis, the appeal is granted to this 
extent.

However, a rating in excess of 30% is not warranted, as the 
clinical findings do not show symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena, with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health required for a 60% rating under 
Diagnostic Code 7346.
The clinical findings in 1990 and 1991 are completely 
negative for hematemesis, melena, anemia, or material weight 
loss; in fact, in June 1990 Dr. Glasgow noted that the 
veteran had gained 30 pounds over the past half year.  
Prescribed medication provided no relief of symptoms in 
February 1990 and March and May 1991, but it did provide 
varying relief in March 1990.  Moreover, the record during 
1990 and 1991 does not reflect that the veteran's GI symptoms 
severely impaired his health, as evidenced by his regular 
employment as a clerk at an automobile dealership during that 
period.  Although during hospitalizations in May 1992 the 
veteran stated that he occasionally noticed black stools, 
rectal examinations during his hospital course were normal, 
with heme negative stools, and his weight was noted to be 
stable; he also reported no vomiting.  He reported no rectal 
bleeding in December 1993, and stools were heme negative on 
examination.  He complained of occasional vomiting in 
February 1994, but there was no bleeding or weight loss, and 
rectal examination was negative for occult blood.  There was 
no melena in May 1994, and no bleeding in September 1994.  
There was no anemia in October 1994, and rectal examinations 
showed no active bleeding; he had occasional periodic 
vomiting, but no recurrent hematemesis or melena.  There was 
no bloody stool in August 1996, and no anemia was observed.  
Although the veteran complained of occasional bright red-
streaked vomitus in April 1997, there was no anemia, and 
rectal examination showed no active bleeding.  In July 1997, 
his weight was noted to have been generally stable.  He had 
no complaints of vomiting in November 1998.  Prescribed 
medications were noted to be ameliorating his hiatal hernia 
symptoms in February 2000, at which time the veteran was 
advised to reduce his weight and exercise.  He denied 
vomiting in April and June 2000.  On VA examination of March 
2001, the veteran stated that he had been exercising and had 
lost weight, but the evidence indicates that this was in 
accordance with medically- recommended lifestyle 
modifications that included diet, exercise and weight loss, 
and was not a pathological manifestation of a worsening 
hiatal hernia.  As the preponderance of the evidence is 
against the claim for a rating in excess of 30%, the appeal 
is denied to that extent.

In denying a rating in excess of 30%, the Board has also 
considered that fact that on many occasions - specifically, 
in February and September 1990; March and May 1991; late May 
1992; November 1993; February, August, September, and late 
October 1994; August 1996; and January, April, and August 
1997 - competent medical authorities variously implicated the 
veteran's non-service-connected IBS in the etiology and 
differential diagnoses of his GI symptoms.  No symptoms 
attributable to the non-service-connected IBS may be 
considered in evaluating his service-connected gastritis with 
duodenitis and hiatal hernia with esophagitis.  The Board 
also notes that the non-service-connected IBS was one of the 
significant medical impairments which served as the basis for 
the SSA's award of disability benefits to the veteran from 
July 1993 to March 1995, along with the service-connected 
chronic gastritis.

As a rating of 30% represents the most disabling that the 
veteran's gastritis with duodenitis and hiatal hernia with 
esophagitis has been from 28 May 1991, the date of receipt of 
his claim for service connection for that disorder (which is 
the beginning of the appeal period), the Board thus also 
finds that staged ratings for this disorder are not 
warranted.  See Fenderson.

The VCAA redefined the obligation of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the VCAA, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (29 August 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this case, the Board finds that the RO, by letter of March 
2001 and Supplemental Statement of the Case (SSOC) issued in 
October 2001, properly considered the provisions of the VCAA 
in adjudicating this claim for an increased rating, and that 
the current evidence of record is adequate to equitably 
adjudicate the claim.  First, the VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
appellant and his representative were initially notified in 
the September 1992 rating action and the January 1993 SOC of 
the evidence that served as the basis for the initial grant 
of service connection for gastritis with duodenitis and a 
hiatal hernia with esophagitis, and the assignment of a 10% 
disability rating therefor.  The January 1993 SOC and January 
1995 and October 2001 SSOCs also advised them of the criteria 
that his service-connected GI disability had to meet in order 
to be entitled to a percentage disability rating in excess of 
10%.  They were also notified in the August 1994, January 
1995, November 1997, and October 2001 SSOCs and the March 
2001 letter of the evidence that served as the basis for the 
denial of a rating in excess of 10% for that disorder.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussion in several rating actions, the 
SOC, SSOCs, and letters sent to the appellant and his 
representative properly and adequately notified them of the 
information and evidence needed to substantiate the claim for 
an increased rating, and complied with the VA's notification 
requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim for a 
rating in excess of 10% for gastritis with duodenitis and a 
hiatal hernia with esophagitis.  The Board initially notes 
that, by this decision, an increased rating to 30% for the 
disability at issue has been granted.  The appellant and his 
representative have not made reference to any unobtained 
evidence that might aid his claim, or that might be pertinent 
to the bases of the denial of a rating in excess of 30%.  The 
RO, both on its own initiative and pursuant to the October 
1996 Board Remand Order, has requested all relevant treatment 
records identified by the appellant and his representative, 
and in various letters from 1991 to 2001 they were informed 
of what records the RO was requesting, and requested to 
assist in obtaining the evidence.  In this regard, copies of 
pertinent medical records of Dr. Glasgow, W. Brezinski, the 
Tug River Health Association, the Welch Emergency Hospital, 
and the Bluefield Regional Medical Center, as well as 
comprehensive records of VA outpatient treatment and 
evaluation for GI symptoms over the years have been obtained 
and associated with the claims folder.  A copy of the SSA 
decision awarding the veteran disability benefits has been 
associated with the claims folder.  The veteran was afforded 
comprehensive VA examinations in May 1992, October 1994, 
August 1996, and April 1997.

Under the circumstances, the Board finds that the VA has 
satisfied its duties to notify and to assist the appellant in 
this case, and that further development and expenditure of 
the VA's resources are not warranted.  In this regard, the 
Board has considered the representative's request for a new 
VA examination of the veteran by a board-certified 
gastroenterologist to determine anew the etiology of his non-
service-connected IBS, but finds that such examination is not 
necessary to equitably adjudicate this claim for an increased 
rating for the veteran's service-connected disease entity at 
issue, gastritis with duodenitis and a hiatal hernia with 
esophagitis.  The current evidence of record has been found 
adequate to permit an increased rating to 30% for the 
service-connected disorder from May 1991, the beginning of 
the appeal period.  As noted in the INTRODUCTION of this 
decision, direct service connection for IBS was denied by 
Board decision of October 1996, and secondary service 
connection for IBS was denied by rating action of November 
1997.  Both of those determinations became final, as they 
were unappealed.  To the extent that the veteran and his 
representative may seek to reopen claims for service 
connection for IBS on various theories of entitlement, they 
are advised that they may do so by submitting new and 
material evidence to the RO, and in connection therewith may 
request a new VA examination. 


ORDER

An increased rating to 30% for gastritis with duodenitis and 
a hiatal hernia with esophagitis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	I. S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

